First, Orellana contended that trial counsel was ineffective for

                    failing to request an independent psychological evaluation of the victim.

                    Because Orellana failed to show that such an evaluation would have

                    resulted in a different outcome at trial, we conclude that the district court

                    did not err by denying this claim. Furthermore, Orellana was not entitled

                    to an evidentiary hearing on this claim because, even if he established the

                    deficiency of counsel, he failed to allege specific facts satisfying his burden

                    of proving resulting prejudice.'    See Strickland v. Washington, 466 U.S.

                    668, 687-88 (1984) (explaining that petitioner must show both deficient

                    performance and resulting prejudice in order to obtain relief).

                                 Second, Orellana contended that trial counsel was ineffective

                    for failing to object to the State's comments on Orellana's constitutional

                    right to remain silent and appellate counsel was ineffective for failing to

                    raise this issue on appeal. Our review of the record reveals that trial

                    counsel did object to both comments and thoroughly clarified the earlier

                    comment made by the State during voir dire. Therefore, we conclude that

                    trial counsel's performance was not deficient. We also conclude that

                    Orellana did not satisfy his burden of proving that appellate counsel's

                    failure to include one of the two comments in his appellate brief resulted

                    in prejudice. See Foster v. State, 121 Nev. 165, 170, 111 P.3d 1083, 1087



                           'We also note that Orellana failed to allege specific factual
                    allegations supporting his other claims of ineffective assistance of counsel
                    that would, if true, entitle him to relief. Therefore, Orellana was not
                    entitled to an evidentiary hearing on these claims.

SUPREME COURT
        OF
     NEVADA

                                                           2
(0) 1947A


                PIEINSESUZilkii:AEEEMIMEESSE                                                          EIBEI
                (2005) (explaining that the court need not consider both prongs of the

                Strickland test if the petitioner makes an insufficient showing on either
                prong). Accordingly, we conclude that the district court did not err by

                denying this claim.

                            Third, Orellana contended that trial counsel was ineffective

                for attempting to quantify the reasonable doubt instruction. We conclude

                that counsel's comment did not lower the State's burden of proof and

                Orellana has failed to satisfy his burden of proving resulting prejudice.

                Accordingly, the district court did not err by denying this claim.

                            Fourth, Orellana contended that trial counsel was ineffective

                for failing to make a Confrontation Clause objection to a detective's

                reference to the out-of-court statement of the victim's parents that the

                victim was scared to return home and appellate counsel was ineffective for

                failing to raise this issue on appeal. Orellana also contended that

                appellate counsel was ineffective for failing to raise the same claim with

                respect to the victim's aunt's testimony about the victim's out-of-court

                statements. The Confrontation Clause prohibits the admission of

                testimonial statements of witnesses who are unavailable and not subject

                to cross-examination. See Vega v. State, 126 Nev. „ 236 P.3d 632,

                637 (2010); see also California v. Green, 399 U.S. 149, 161 (1970) ("[W]e

                note that none of our decisions interpreting the Confrontation Clause

                requires excluding the out-of-court statements of a witness who is

                available and testifying at trial."). The victim's parents and the victim

                herself all testified and were cross-examined by trial counsel. Accordingly,

SUPREME COURT
        OF
     NEVADA

                                                                         3
(0) 1947A

                                                    1_Wfit1311M1WIMW,7
                                         t`1-1.1Q17.,                        45PlatV,WFAMPM141,4k3araw.--3,67---;•Y..-.2.7,2 .,   '   '
                    we conclude that trial and appellate counsel's performance was not
                    deficient in this regard and the district court did not err by denying this
                    claim.
                                   Having considered Orellana's contentions and concluded that

                    he is not entitled to relief, we
                                   ORDER the judgment of the district court AFFIRMED.
                                               414_,A,
                                                                        J.
                                               Hardesty



                     arraguirre


                    cc:      Hon. Michael Villani, District Judge
                             Christopher R. Oram
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A

             WHIM                                EiaNEMZ3MMTEN                EZESWIMIE           CIMA